931 F.2d 63
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.John Francis ROURKE, Plaintiff-Appellant,v.Delmar KLEPPER, Billy Allison, Phill McComas, Roger Cosgro,Todd Edwards, Harold Defibaugh, Karla Janson,Susan Fick, Art Beeler, and WilliamMobely, Defendants-Appellees.
No. 90-6350.
United States Court of Appeals, Tenth Circuit.
April 18, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
John Francis Rourke appeals from the dismissal of his complaints concerning constitutional violations and violations of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. Sec. 1961-68 by prison officials.  Specifically, Mr. Rourke alleges that prison officials violated several of his constitutional rights such as access to the courts.  The district court held that Mr. Rourke had failed to exhaust his administrative remedies concerning his constitutional claims and had failed to present facts that would support a RICO claim.


3
After reviewing the record, we conclude the district court committed no reversible error, and on the basis of the reasoning set forth in its Order of October 29, 1990, and on the basis of our reasoning in the related case of Rourke v. Beeler, No. 90-6353, the judgment of the district court is AFFIRMED.    See McCarthy v. Maddigan, 914 F.2d 1411, 1412 (10th Cir.1990);  Brice v. Day, 604 F.2d 664, 666-68 (10th Cir.1979), cert. denied, 444 U.S. 1086 (1980).  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3